Title: To George Washington from Gouverneur Morris, 26 October 1778
From: Morris, Gouverneur
To: Washington, George


          
            Dr General.
            Philadelphia 26th Octr 1778.
          
          I received your Favor and return you Thanks for it. The Conduct which the Enemy may pursue with Relation to us is not quite decided But I have not a Doubt but their Efforts during the next Campaign will be chiefly towards our Frontiers with a View to weary us into Submission. At the same Time they will perhaps endeavor to keep such Posts in our Country as to render the Communications tedious difficult and expensive. My Ideas as to our Power of carrying on the War differ in some Respects from those whose Opinions I respect. The Resources of the Country may be drawn forth by our Paper at the same Time it must be confessed that this Paper will thereby be less valuable[.] After all the Debt does not increase for a certain Sterling Sum which would have paid it one Year ago will pay it now[.] The Depreciation in the Interim hath operated as a Tax.
          I very sincerely lament that this Tax hath fallen heavy on those who have served and continue to serve their Country. It is a peculiar Hardship upon us that fully to relieve the Evils they labor under is not in our Power. This leads me to the Petition you mention or Representation which I have not yet seen and never wish to see. I cannot easily express to you how much I was hurt at being informed of it. Not indeed as to the Matter for that I really am a Stranger to but as to the Manner in which it was procured. For in the first Place it gave my Enemies (and who were so in some Degree for my earnest Support of 
            
            
            
            the Claims of the Army heretofore) no small Cause of Triumph. This say they is the Consequence of your Zeal for an Establishment. Besides this I considered myself in some Degree as an Advocate for the Army[.] I loved them from an Acquaintance with some Individuals and for the Sufferings which as a Body they had bravely and patiently endured; and therefore I could not but suffer when I found them taking Steps which In my Opinion cannot do them Honor and which incapacitated me from urging as I otherwise should have done every Redress in our Power to their Grievances. But what chiefly affected me was that this Meeting of Delegates from Brigades in a Mixture of civil and military Capacity carries with it the Air of deeper Design than I believe is in the Bosoms of those who were immediately concerned. It was by Proceedures such as these that the good Fairfax made Way for a crafty Cromwell and that he dismissed a tedious Wrangling Parliament and established a military Despotism. It is a melancholy Truth that when once Faction takes Possession of the human Heart Men are hurried into Extremes which make considerate People tremble. I will not do your Army the Injustice even to permit a Thought that they wish to get Rid of their General. But Sir their and your and our Enemies do not want the Confidence to say so and indeed to say they can prove it and to attempt that Proof from the Manner of procuring (Agitating as they term it) the Petition in Question. Certainly could such Ideas be inculcated it would answer the<ir> Views. It would also answer their Views to instill into the Army a Distrust of Congress and therefore I doubt not but the Enemies of both are assiduous in this Business. I find also the british Commissioners are so barefaced as to hold out the Bait of Promotion in the royal Army to such as will fall in with their Designs and doubtless a peculiar Portion of their Bounty will be dispenced to those who shall sow the Seeds of Dissention in an Army which as they cannot conquer it is their only Resource to divide.
          Thinking on this Subject as I do it did and does appear to me my Duty as a good Citizen thoroughly to discountenance every Measure of this Kind particularly when it is ushered as the first Mention of this Affair was to me by an Observation that the Army had it in their Power to do themselves Justice. It makes me unhappy to learn that such Discourse prevails. I am certain those who use it have no Design but they should consider that it affords Matter for the Design of others to work upon. It has not made any serious Impression I beleive on the Mind of those whose Opinions have real Weight because it is considered as one of those light Expressions which flow from the Luxuriance of Imagination. Little do those who say such Things know the Difficulties of subsisting an Army.
          
          
          
          The Marquis will hand you a Plan &ca on which I shall say Nothing because I have already had a great Deal of Trouble with it and he can say more than I could write in a Week and you know more of the Subject than all of us together.
          We have no News. Let me then tell you what has the Merit of T[r]uth if not the Charms of Novelty. That I am Dear General very sincerely yours
          
            Gouv. Morris
          
          
          General Lee’s Affair hangs by the Eye Lids We spent one Day upon it without even touching on the Merits. The Debate was in what Manner to proceed to a Decission. Some contended for the Propriety of resolving simply to approve or disapprove of the Sentence Others for entering into the Consideration of the Charges and the Evidence on them seperately without however making any Entry on the Minutes. A third for doing this and making the Entries. This as the most systematic Method I supported for truly I know not how to determine in the Lump. Granting him guilty of all the Charges it is too light a Punishment. And if he is not guilty in the Opinion of Congress of any one there would be an Injustice in not declaring their Opinion.
          Conway hath again applied for a Certificate of his good Services and I have again opposed the Grant of it. His Letter lies on the Table. Again my Friend Adieu.
          Pray Excuse me to Generals Greene and Schuyler for not Writing by this Opportunity[.] Upon my Honor I have so many Things to do that I am much distrait. Tell Genl Schuyler however that I shall build if possible the Decission of his Business on that of Genl Lee—You must contrive some Means of quartering your Cavalry at a Distance from the Army. It seems to me all the poor Horses should be turned into good Pastures—Could not some Expedition be carried on agt the Indians—Suppose for Instance Count Pulaski were sent to chargé some of them—It might indeed cost him his Night Cap.
          
        